Citation Nr: 1500830	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-23 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for left ear chronic otitis media with perforated eardrum and left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned at a September 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The issues of entitlement to service connection for a headache disability (to include as secondary to the service-connected left ear disability) and right ear hearing loss have been raised by the record in the Veteran's September 2013 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The evidence reflects that the Veteran's service-connected left ear disability may have worsened since his last VA examination in July 2012.  For instance, the July 2012 VA examination report indicates that he did not report any recurrent tinnitus.  However, he reported in his September 2013 statement and during the September 2013 hearing that he experienced daily tinnitus.  Given this evidence, VA's duty to obtain a new examination as to the current severity of his service-connected left ear disability is triggered.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).
Additionally, an August 2010 VA audiology consultation note reflects that pure tone audiometry testing was conducted during the evaluation and that the audiogram is available in the "Audiogram Display."  However, the specific results of the audiometry test are not included in the claims file.  Moreover, the Veteran reported during the September 2013 hearing that he continued to receive VA treatment for his service-connected left ear disability, yet the only records available are dated to July 2012.  

Thus, it appears that the VA treatment records that are currently in the claims file may be incomplete and that there are additional VA treatment records that must be secured on remand.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file:
(a) audiometry testing results dated August 4, 2010; and 
(b) all records of VA treatment dated from July 2012.   

2.  Then schedule the Veteran for a VA examination to assess the current severity of the left ear chronic otitis media with perforated eardrum and left ear hearing loss.  All relevant evidence of record shall be reviewed.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), shall be conducted, and the results of such testing shall be included in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner shall fully describe the nature and severity of all impairments associated with the Veteran's otitis media and hearing loss, including the severity of any associated suppuration, aural polyps, tinnitus, labyrinthitis, facial nerve paralysis, or bone loss of the skull.

If, after completion of the above, the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







